Title: Thomas Jefferson to Joseph C. Cabell, 26 February 1818
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Monticello
Feb. 26. 18.
                    
                    Your two favors of the 20. & 22. came to hand last night. I congratulate you sincerely on having something begun on the subject of education. whatever be it’s faults, they will lead to correction. you seem to doubt whether mr Madison would serve if named a Commissioner for the location Etc of the University? but there can be no doubt that he would, & it is most important that he should. as to myself, I should be ready to do any thing in my power for the institution. but that is not the exaction. exact question. i would it promote the success of the institution most for me to be in or out of it? out of it I believe. it is still to depend ultimately on the will of the legislature, and that has it’s uncertainties. there are fanatics both in religion and politics who  without knowing me personally have long been taught to consider me as a rawhead & bloody bones. and as we can afford to lose no votes in that body I do think it would be better that you should be named for our district. do not consider this as mock-modesty, it is the cool & deliberate act of my judgment. I believe the institution would be more popular without me than with me; and this is the most important consideration: and I am confident you would be a more efficient member of that body than I should. do then, Dear Sir, act on this subject without any scruples as to me or yourself. regard nothing but the good of the cause. affectionately yours
                    Th: Jefferson
                